May 14, 2004


Mr. Michael P. Young
Davis & Wilkerson, P.C.
P. O. Box 2283
Austin, TX 78768
Mr. Russell J. Bowman
Scott Bowman & Stella
3131 McKinney Ave., Suite 730
Dallas, TX 75204

RE:   Case Number:  01-1248
      Court of Appeals Number:  03-00-00498-CV
      Trial Court Number:  C-99-0510-C

Style:      GEORGE ALEXANDER D/B/A ZENTNER'S DAUGHTER STEAKHOUSE
      v.
      LYNDA'S BOUTIQUE

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Diane      |
|   |O'Neal         |
|   |Ms. Sheri      |
|   |Woodfin        |